DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 has a non-compliance issues: The term “configured to” in the 11th line of the current claim 35 was inserted without proper markings.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 9, 11-15, 17-21 and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recited the limitation “a nonplanar shape” in the 6th line of the claim, which lacks the full support of the original disclosure.  The original specification did not disclosed this limitation and did not define the meaning of this limitation.
Claim 14 recited the limitation “a nonplanar shape” in the 9th line of the claim, which lacks the full support of the original disclosure.  The original specification did not disclosed this limitation and did not define the meaning of this limitation.
Claim 35 recited the limitation “a nonplanar shape” in the 5th line of the claim, which lacks the full support of the original disclosure.  The original specification did not disclosed this limitation and did not define the meaning of this limitation.
Claims 2-4, 9, 11-13, 15, 17-21 and 36-39 are rejected because they depend on the rejected claims 1, 14 and 35.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 9, 11-15, 17-21, 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation “a nonplanar shape” in the 6th line of the claim, which is ambiguous.  This limitation is an uncommon term and the original specification did not disclose this limitation.
Claim 14 recited the limitation “a nonplanar shape” in the 9th line of the claim, which is ambiguous.  This limitation is an uncommon term and the original specification did not disclose this limitation.
Claim 35 recited the limitation “a nonplanar shape” in the 5th line of the claim, which is ambiguous.  This limitation is an uncommon term and the original specification did not disclose this limitation.
Claims 2-4, 9, 11-13, 15, 17-21 and 36-39 are rejected because they depend on the rejected claims 1, 14 and 35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Some problem here
                                                                                                                                                                                                        nonobviousness.
Claims 1-4, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiherzer et al. (US 2014/0027795) in view of Ibbetson et al. (US 2012/0043563).
Regarding claim 1, Reiherzer et al. teach an emitter package (LED package; Abstract), comprising: at least one solid state light source (52; Fig. 6, [0181]) having a diameter and area (see Figs. 4-13), and wherein said at least one solid state light source (52) comprises a conversion layer (52 as the light emitting layer converting electric energy to light; see Fig. 17, [0231]); and an encapsulant (conversion material layer 56; Fig. 6, [0181]) over said at least one solid state light source (52) and distinct from said conversion layer (52), wherein said encapsulant (56) comprises a nonplanar shape (the shape of 56 in Fig. 6 has rounded corners and is not planar; see Fig. 6) with a slope (the slop of the top horizontal surface) of less than 10 degrees (0 degrees; Fig. 6A) relative to a surface of said at least one solid state light source (the top horizontal surface of 52; see Fig. 6) such that an apparent source area of said at least one solid state light source does not exceed 2 times an actual area of said at least one solid state light source (the apparent source size is the same as the actual source size because the top horizontal surfaces of 56 and 58 are planar surfaces as shown in Fig. 6), and wherein a ratio of a maximum 2 + 3502) = 586 µm; [0248]) is less than or equal to 0.1 (10/580 = 0.017, less than 0.1).
Reiherzer et al. do not teach wherein said solid state light source is a multi-junction monolithic LED chip.
In the same field of endeavor of LEDs, Ibbetson et al. teach wherein said solid state light source (60; Figs. 6 and 7, [0077]) is a multi-junction monolithic LED chip ([0072]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Reiherzer et al. and Ibbetson et al. and use the multi-junction monolithic LED chip as taught by Ibbetson et al., because the chip allows for high voltage and low current operation as taught by Ibbetson et al. ([0064]). 
Regarding claim 2, Reiherzer et al. teach the emitter package of claim 1, wherein said encapsulant (56) has a radius of curvature (infinity as the top surface is flat) at least 1.5 times larger than a distance from said at least one solid state light source (52) to a surface of said encapsulant (the top surface of 56; i.e. the thickness of 56, which can be 10 µm; [0216]) opposite said at least one solid state light source (52). 
Regarding claim 3
Regarding claim 4, Reiherzer et al. teach the emitter package of claim 1, wherein said at least one solid state light source (52) is on a submount (54; Fig. 6, [0181]). 
Regarding claim 9, Reiherzer et al. teach the emitter package of claim 1.
 Reiherzer et al. do not teach wherein said multi-junction monolithic LED chip comprises a plurality of on-chip interconnected junctions.
In the same field of endeavor of LEDs, Ibbetson et al. teach wherein said multi-junction monolithic LED chip (60) comprises a plurality of on-chip interconnected junctions (see Figs. 7, 8 and [0077]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Reiherzer et al. and Ibbetson et al. and use the multi-junction monolithic LED chip as taught by Ibbetson et al., because the chip allows for high voltage and low current operation as taught by Ibbetson et al. ([0064]). 
Regarding claim 11, Reiherzer et al. teach the emitter package of claim 10, wherein said conversion layer (52) does not exceed the area of the at least one solid state light source (52; Fig. 6). 
Regarding claim 12, Reiherzer et al. teach the emitter package of claim 1, wherein said encapsulant (56) includes planar surfaces (Fig. 6). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiherzer et al. and Ibbetson et al. as applied to claim 1 above, and further in view of Lin (US 2008/0006839).
Regarding claim 13, Reiherzer et al. teach wherein said at least one solid state light source (52). 
Reiherzer et al. do not teach said at least one solid state light source is on a leadframe.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Reiherzer et al., Ibbetson et al. and Lee and to put the at least one solid state light source on a lead frame as taught by Lee, because Reiherzer et al. teach to put the at least one solid state light source on a submount (54; Fig. 6, [0181]) and Lee teaches that the submount can be a lead frame ([0034]). 
Claim(s) 14, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiherzer et al. (US 2014/0027795).
Regarding claim 14, Reiherzer et al. teach an emitter package (LED package; Abstract), comprising: at least one solid state light source (52; Fig. 6, [0181]) mounted on a submount (54; Fig. 6, [0181]) having a size and diameter (see Figs. 4-13); an encapsulant (conversion material layer 56; Fig. 6, [0181]) over said at least one solid state light source (52); and a secondary optic (58; Fig. 6, [0181]), such that at least some of the light (94; Fig. 17, [0231]) emitted by said at least one solid state light source (52) through said encapsulant (56) is reflected by said secondary optic (58; see Fig. 17);  wherein said at least one solid state light source of said emitter package (52) has an apparent source size of less than two times an actual size of said at least one solid state light source (52) when emitting through said encapsulant (56; the apparent source size is the same as the actual size because the top horizontal surfaces of 56 are planar surfaces as shown in Fig. 6); and wherein said encapsulant (56) comprises a nonplanar shape (the shape of 56 in Fig. 6 has rounded corners and is not planar; see Fig. 6) with a radius of curvature (infinity as the radius of curvature of the top horizontal surface of 56) larger than a distance from the at least one solid state light source (52) to an outside surface of the encapsulant (the top surface of 56) and the 
Regarding claim 15, Reiherzer et al. teach the emitter package of claim 14, wherein said encapsulant (56) has a radius of curvature (infinity as the top surface is flat) larger than the distance from said at least one solid state light source (52) to a surface of said encapsulant (the top surface of 56) opposite said at least one solid state light source (52). 
Regarding claim 17, Reiherzer et al. teach the emitter package of claim 14, wherein a ratio of a maximum thickness of said encapsulant (56; can be 10-100 μm; [0216]) over said at least one solid state light source (52) to the diameter of said at least one solid state light source (sqrt (4702 + 3502) = 586 µm; [0248]) is 0.017 to 0.17 which overlaps the claimed range of 0.1 that establishes a prima facie case of obviousness (MPEP 2144.05). 
Regarding claim 18, Reiherzer et al. teach the emitter package of claim 14, wherein said encapsulant (56) has a maximum thickness of 160 μm (can be 40-50 μm; [0216]) over said at least one solid state light source (52). 
Regarding claim 19, Reiherzer et al. teach the emitter package of claim 14, wherein said encapsulant (58) has a maximum thickness of 35 μm (can be as small as 10 μm;  [0216]) over said at least one solid state light source (52).
Regarding claim 20
Regarding claim 21, Reiherzer et al. teach the emitter package of claim 14, wherein said apparent source size of said at least one solid state light source is less than two times said actual source size (the apparent source size is the same as the actual source size because the top surfaces of 56 and 58 are planar surfaces as shown in Fig. 6). 
Claims 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibbetson et al. (US 2012/0043563) in view of Reiherzer et al. (US 2014/0027795).
Regarding claim 35, Ibbetson et al. teach an emitter package (light emitting diode chip; Abstract), comprising: a plurality of solid state light sources (60 including sub-LEDs 62a-c; Figs. 6 and 7, [0077]).
Ibbetson et al. do not disclose in Figs. 6 and 7, wherein said plurality of solid state light sources are spaced less than 150 pm apart from one another; and an encapsulant over said plurality of solid state light sources; wherein said encapsulant has a top surface with a nonplanar shape having a slope of less than 10 degrees relative to a top surface of said plurality of solid state light sources, and wherein a ratio of a maximum thickness of said encapsulant over said plurality of solid state light sources to a diameter of said plurality of solid state light source is less than or equal to 0.1, wherein said nonplanar shape is configured such that an apparent source area of said plurality of solid state light sources does not exceed 2 times an actual area of said plurality of solid state light sources, and is configured to allow for total internal reflection of a majority of emitted light back to said plurality of solid state light sources.
In the same field of endeavor of light emitting devices, Reiherzer et al. teach an encapsulant (conversion material layer 56; Fig. 6, [0181]) over said light source (52; Fig. 6, [0181]); wherein said encapsulant (56) has a top surface (see Fig. 6 below) with a nonplanar shape (see Fig. 6 below) having a slope (the slope of the topmost horizontal portion of the top 2 + 3502) = 586 µm; [0248]) is 0.017 to 0.17 which overlaps the claimed range of less than or equal to 0.1 that establishes a prima facie case of obviousness (MPEP 2144.05), wherein said nonplanar shape (the shape of the top surface of 52) is configured such that an apparent source area of said light source does not exceed 2 times an actual area of said light source (56; the apparent source size is the same as the actual size because the top horizontal surfaces of 56 are planar surfaces as shown in Fig. 6), and is configured to allow for total internal reflection of a majority of emitted light back to said light source (56 has a layer shape the same as the encapsulant of the embodiment 802 of the current application shown in Fig. 8 and paragraph [102] of the current application, which would have the same function as allowing for total internal reflection of a portion of emitted light back to the solid state light source as disclosed in paragraph [102] of the current application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ibbetson et al. and Reiherzer et al. and to have the encapsulant of Reiherzer et al. on the LED of Ibbetson et al., because the encapsulant of Reiherzer et al. 56 can make the light emitting device emitting white light ([0187]). 
The combination of Ibbetson et al. and Reiherzer et al. teach said light source is said plurality of solid state light sources, because the combination of Ibbetson et al. and Reiherzer et al. combines the light source of Ibbetson et al. with the encapsulant of Reiherzer et al., and Ibbetson et al. teach said light source is said plurality of solid state light sources (60 including sub-LEDs 62a-c; Figs. 6 and 7, [0077]).


    PNG
    media_image1.png
    278
    301
    media_image1.png
    Greyscale
[AltContent: textbox (the top surface of said encapsulant (56))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 6 of Reiherzer et al. showing the top surface of said encapsulant (56). 
Regarding claim 36
Regarding claim 37, Ibbetson et al. teach the emitter package of claim 35, wherein said plurality of solid state light sources (sub-LEDs 62a-c) comprises an array of LED chips (sub-LEDs 62a-c, Figs. 6 and 7, [0077]). 
Regarding claim 38, Ibbetson et al. teach the emitter package of claim 36, wherein said plurality of on-chip interconnected junctions (junctions of sub-LEDs 62a-c; [0062]) are spaced (Figs. 6-7).
Ibbetson et al. do not teach said plurality of on-chip interconnected junctions are spaced less than 50 μm apart.
Parameters such as the spacing between said plurality of on-chip interconnected junctions are subject to routine experimentation and optimization to increase the emission area and also allow the alignment tolerance ([0088] of Ibbetson et al.) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the spacing between said plurality of on-chip interconnected junctions within the range as claimed in order to increase the emission area and also allow the alignment tolerance ([0088] of Ibbetson et al.).
Regarding claim 39, Ibbetson et al. teach the emitter package of claim 36, wherein said plurality of on-chip interconnected junctions (junctions of sub-LEDs 62a-c; [0062]) are spaced (Figs. 6-7). 
Ibbetson et al. do not teach said plurality of on-chip interconnected junctions are spaced less than 15 μm apart.
Parameters such as the spacing between said plurality of on-chip interconnected junctions are subject to routine experimentation and optimization to increase the emission area and also allow the alignment tolerance ([0088] of Ibbetson et al.) during device fabrication.   Therefore, it .

Response to Arguments
Applicant’s amendments, filed 08/19/2021, overcome the rejections to claims 1-4, 9, 11-15, 17-21 and 35-39 under 35 U.S.C. 112.  The rejections to claims 1-4, 9, 11-15, 17-21 and 35-39 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1, 14 and 35 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo (US 2007/0063201) teach an encapsulant having a sufficiently flat top surface as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/28/2021